Citation Nr: 1413466	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-00 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for bilateral knee pain and scars.

4.  Entitlement to service connection for skin rashes and scars.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from to March 1970 to October 1972, including verified service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

During a February 2014 travel board hearing, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to service connection for bilateral knee pain and scars, and entitlement to service connection for skin rashes and scars are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records are negative for complaints of, treatment for or diagnosis of a back injury or residuals thereof; no abnormalities were noted on the Veteran's separation examination and the Veteran stated he was in good health.
2.  Evidence of record does not indicate current residuals of a back injury or treatment for or diagnosis of any back disability or disorder


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of a back injury have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a July 2007 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

The Veteran's service treatment records (STRs), personnel records and VA treatment records from the Atlanta VA Medical Center (VAMC) were associated with the claims file.  There is some indication that there are outstanding treatment records from the VAMC in Syracuse, New York that have not been associated with the claims file.  However, there is no indication that these records are relevant to a back injury.  In fact, the Veteran alleges such records support his claim for service connection for a psychiatric disorder which is being remanded herein.  In addition, there is evidence of other private treatment records that may not appear in the claims file.  Again, the Veteran alleges these records are relevant to claims being remanded and do not pertain to his back injury claim. The Board finds that the absence of these records has not prejudiced the Veteran because they do not pertain to this claim and would not make it any more likely that the criteria for service connection would be met.

The Board acknowledges that the Veteran has not had a VA examination in connection with his claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The Board concludes an examination is not needed because there is no objective evidence of an injury to the back in service and no evidence of a current disability.  The evidence of record does not raise a reasonable possibility that a VA examination would result in findings favorable to the Veteran and therefore, not having an examination is not prejudicial to the Veteran in this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim).

The Board concludes that all relevant evidence has been obtained and that there is sufficient evidence on file with which to make a decision on the claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  38 C.F.R. § 3.103 (2007). 

II.  Entitlement to Service Connection

The Veteran contends he injured his back when serving in combat in Vietnam.  In his claim dated in February 2007, the Veteran indicated he sustained a back injury and scars from an explosion in the Southern Vietnam Area.  At his hearing before the Board in February 2014, he stated he was involved in combat missions and on one of these missions, injured his back when falling 5 or 6 feet from the back of a truck.  He also mentioned an explosion in a tower where he was, but did not indicate that he sustained an injury at that time.   

The Veteran's DD-214 reflects that he was the recipient of a Bronze Star Medal; however, there is no specific evidence that he engaged in combat or earned any combat related medals such as a Purple Heart or a Combat Infantryman Badge.  His Military Occupational Specialty was Equipment Storage Specialist and "Stock Clerk" was noted to be the related civilian occupation.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  When a condition may be diagnosed by its unique and readily identifiable features, such as a broken leg or a dislocated shoulder, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, the Veteran's STRs do not include complaint of, treatment for or diagnosis of a back injury.  His separation examination was negative for an injury and no abnormalities were noted.  The Veteran stated on the examination report: "I am in good health."  Post-service VA treatment and private treatment records do not show treatment for a back injury or residuals of a back injury.  Because the evidence does not show an injury in service or a current disability, the Board cannot grant the claim for service connection.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for residuals of a back injury must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

ORDER

Service connection for residuals of a back injury is denied.


REMAND

Reasons for Remand: To obtain potentially outstanding treatment records and to schedule the Veteran for VA examinations.

I.  Service Connection for an acquired psychiatric disorder, to include PTSD

The Veteran contends he suffers from PTSD as a result of combat service in Vietnam.  In his February 2007 claim, he sought service connection for flashbacks and nightmares, depression, mood swings and anxiety attacks.  He stated at his February 2014 hearing before the Board that while in Vietnam, he feared for his life and was constantly scared and nervous.

Because the Veteran has current diagnoses of PTSD and several other psychological disorders, to include Major Depression, the claim has been recharacterized as one for service connection for an acquired psychiatric disorder, to include PTSD.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a prisoner of war (POW) as established by official records, including recognized military combat citations or other supportive evidence.  If VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that the veteran did not engage in combat with the enemy or was not a POW, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the Veteran alleges he served in combat.  However, his DD-214 indicates his Military Occupational Specialty was Equipment Storage Specialist and the related civilian occupation was noted to be "Stock Clerk."  The Veteran did receive a Bronze Star Medal, but, there is no indication this was awarded for combat service and there are no other medals, such as a Purple Heart or a Combat Infantryman Badge to clearly demonstrate that the Veteran engaged in combat with the enemy.  Therefore, the Board concludes that his lay testimony alone is not sufficient to substantiate his alleged stressors.

While the appeal was pending, the regulations governing service connection for PTSD were changed.  The revisions provide that, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843  (July 13, 2010). 

In this case, VA treatment records demonstrate that the Veteran has a diagnosis of PTSD that conforms to the DSM-IV criteria and that his alleged stressor involves his constant fear while in Vietnam.  He related various events including a tower exploding and having to take cover when a mortar round was fired and being attacked while on a reconnaissance patrol team.  See February 2014 Hearing Transcript; February 2009 Notice of Disagreement.  

Although the Joint Services Records Research Coordinator made a formal finding that the Veteran's alleged stressors could not be verified, based on the changed regulations, the Board determines that the Veteran should be afforded a VA examination.  A VA psychologist or psychiatrist should be asked to assess whether it is at least as likely that the Veteran's diagnosed PTSD is related to fear of hostile military or terrorist activity while in Vietnam as opposed to some other cause or factor.  The examiner should also indicate whether it is at least as likely as not that any other diagnosed acquired psychiatric disorder had its onset in or is otherwise related to service.

In an April 2007 VA treatment record, the Veteran stated his first treatment for psychological symptoms was at the VAMC in Syracuse, New York in 1974 and thereafter in October 2006 at a Veterans Center in Atlanta, Georgia where he met with a Ms. Y. who encouraged him to seek treatment through the Atlanta VAMC.  On remand, the RO must attempt to obtain these outstanding records and associate them with the claims file prior to scheduling the Veteran for a VA examination.
 
II. Service Connection for bilateral knee pain and scars

There is evidence of an injury to the knee in service.  In a service treatment record dated in March 1970, it was noted the Veteran sought treatment for a painful knee that had been swollen for the past three days.  The Veteran was told to soak in hot water and an ace bandage was applied.  
An April 2007 VA treatment record notes arthralgia in the knees and the record reflected it was "likely due to" degenerative joint disease, a.k.a. arthritis.  The Veteran indicated he injured his knees as a result of a fall in Vietnam and has been having intermittent pain since that time.  In a September 2007 statement in support of claim, the Veteran indicated he had to take cover in a bunker and was "cut and left with a piece of metal" in his left knee.  In a 2008 private treatment record, the Veteran related that on a reconnaissance mission he was attempting to get into a bunker and injured himself on some metal resulting in pain in his right knee that has continued.  The examiner noted a scar on the right knee.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed." Id.   

The Veteran has not had an examination in connection with his claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  

Here, there is evidence of a knee injury in service, although the incident the Veteran alleges is not reflected in his STRs.  There is also evidence the Veteran may now have a chronic disease in his knees and has had continuing symptoms of pain in his knees since service.   To give the Veteran every opportunity, the Board will remand the claim to afford the Veteran a VA examination.  The examiner should clarify the diagnosis of any current knee disability/disabilities and provide an opinion as to whether it is at least as likely as not that the current knee disability is related to an injury during service as opposed to some other cause or factor.  The examiner should also note the presence of any scars on the Veteran's knees and provide an opinion as to their etiology.

The record reflects treatment by a Dr. S. in Fayetteville, Georgia for knee pain.  Such records do not appear in the claims file.  Prior to scheduling the Veteran for an examination, the RO should contact the Veteran to clarify whether he has sought private treatment for his knee pain and attempt to obtain the referenced records, to include from Dr. S. in Fayetteville. 

III. Service Connection for skin rashes and scars

The Veteran indicates he has scars on his back from scratching and itching rashes that developed after he returned from Vietnam.  See February 2014 Hearing Transcript.  He states the scars have been there for years, but he has not sought treatment.  Id. at 19.  VA treatment records indicate a current diagnosis of pruritus. 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 309(e).  In this case, the Veteran served in Vietnam during his period of service and thus, exposure to Agent Orange is conceded.

Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

Pruritus is not on the list of conditions that VA has found are associated with exposure to Agent Orange.  However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran has not been afforded a VA examination in connection with his claims.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran currently has diagnoses of pruritus and there is evidence establishing the Veteran's exposure to Agent Orange in Vietnam, which is considered an in-service injury.  In addition, there is competent lay evidence suggesting that the Veteran began experiencing symptoms shortly after returning from Vietnam.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a veteran is competent to report what comes to him through his senses).  Thus, there is an indication that the rashes on his skin causing him to scratch and create scars may be related to his conceded in-service exposure to Agent Orange.  Currently, there is no medical opinion of record as to whether the Veteran's diagnosed pruritus may be directly related to his period of service.  Because there is insufficient evidence to decide the claim, a remand is necessary. 


Accordingly, the case is REMANDED for the following action:

1.  Update the claims folder with the Veteran's most recent VA treatment records.  

2.  Specifically request all treatment records from 1972 to the present from the Syracuse, New York VA Medical Center.

3. Ask the Veteran to identify any private treatment he has received for mental health concerns, for his knee pain and for his skin conditions.  For any identified records, have the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA.  The RO should specifically ask about mental health treatment received at a Veterans Center in 2006 from a Ms. Y and about knee treatment received in Fayetteville, Georgia from  Dr. S..

Then, request all identified records from the appropriate sources. All requests and responses, positive and negative, should be associated with the claims file. 

4.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist in order to ascertain the etiology of his diagnosed PTSD and other diagnosed psychiatric disorders. The claims file should be made available for review, and the examination report should reflect that such review occurred. 

After review of the claims file and examination of the Veteran, the examiner should assess whether it is at least as likely that the Veteran's diagnosed PTSD is related to fear of hostile military or terrorist activity while in Vietnam as opposed to some other cause or factor.  

The examiner should also indicate whether it is at least as likely as not that any other diagnosed acquired psychiatric disorder had its onset in or is otherwise related to service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of his chronic knee pain.  The claims file should be made available for review, and the examination report should reflect that such review occurred. 

The examiner should clarify the diagnosis of any current knee disability/disabilities based on examination of the Veteran and, if necessary, x-ray evidence to confirm the presence or absence of degenerative joint disease (a.k.a. arthritis).

If a disability is found to be present, the examiner should provide an opinion as to whether it is at least as likely as not that the current knee disability or disabilities is/are related to an injury during service as opposed to some other cause or factor.  

The examiner should also note the presence of any scars on the Veteran's knees and provide an opinion as to their etiology.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6. Schedule the Veteran for a VA skin examination, by a dermatologist, for an opinion as to the nature and etiology of the Veteran's pruritus or the rashes/scars on his skin.  After review of the claims folder and all the medical and lay evidence therein, the examiner should diagnose any skin conditions present and note any scars on the skin, to include their size.

Thereafter, provide an opinion as to whether it is at least as likely that the Veteran's current purities and/or other skin disorder is the result of a disease or injury incurred during his military service, including exposure to herbicides such as Agent Orange, as it is the result of some other cause or factor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K.  GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


